Citation Nr: 0834300	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use due to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for an abdominal aortic 
aneurysm, to include as secondary to tobacco use due to 
service-connected post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  COPD has been shown by competent evidence to be causally 
related to tobacco use due to service-connected PTSD.

2.  An abdominal aortic aneurysm has been shown by competent 
evidence to be causally related to tobacco use due to 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease is proximately due 
to or the result of tobacco use due to service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).

2.  An abdominal aortic aneurysm is proximately due to or the 
result of tobacco use due to service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA issued VCAA notification in June 2006 
prior to the initial adjudication of the claim that informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in the event of award of the 
benefit sought.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records and VA examination reports.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability on a 
direct incurrence basis, there must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The questions that 
adjudicators must resolve with regard to a claim for service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  VAOPGCPREC 6-2003.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
COPD and an abdominal aortic aneurysm, to include as 
secondary to tobacco use due to service-connected PTSD.  In 
order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability

In this case, the record reflects that the veteran is 
currently service connected for PTSD.  The record also 
reflects that the veteran has been diagnosed with COPD since 
2004 and his abdominal aortic aneurysm since 1999. 

With respect to whether the veteran's  service-connected PTSD 
caused him to use tobacco products after service or whether 
his nicotine dependence is due to or a result of the 
veteran's PTSD, a May 2007 VA pulmonary outpatient treatment 
record shows that a VA physician stated that the veteran had 
suffered from cigarette abuse but managed to quit smoking in 
November 2006 and that it was likely "much more difficult 
for him to quit due to his PTSD."  However, in a September 
2007 VA mental health compensation and pension examination 
report, the examiner stated that he could not resolve the 
issue of whether the veteran's service-connected nicotine 
dependence was due to or a result of his PTSD without resort 
to mere speculation.  In reaching this determination, the 
examiner noted that the veteran had indicated that the onset 
of his smoking habit occurred while he was in the military 
and thus, the onset of his smoking habit occurred prior to 
the onset of his PTSD.   He further indicated that he could 
not comment as to whether PTSD in fact caused the veteran to 
smoke, but that it would a hard argument to support.

In weighing the probative value of the clinical opinions of 
record, the Board notes that the September 2007 examiner's 
opinion does not contradict the opinion of the May 2007 
physician, who indicated that the veteran's PTSD made it much 
more difficult for the veteran to quit smoking.  It is 
established that stressors of PTSD were incurred in service.  
Therefore, the September 2007 VA examiner's finding that the 
veteran's smoking pre-existed PTSD is not supported by the 
objective evidence of record.  Therefore, with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the veteran's service-connected PTSD played a 
material causal role in his use of tobacco products and 
nicotine dependence.

Thus, the next inquiry is whether the veteran's use of 
tobacco products as a result of his service-connected PTSD 
was a substantial factor in causing a secondary disability, 
which in this case is COPD and abdominal aortic aneurysm and 
whether such secondary disabilities would not have occurred 
but for the use of tobacco products caused by PTSD.  In this 
regard, with respect to the veteran's abdominal aortic 
aneurysm, in September 2007, Dr. R. B., Jr., a VA examiner, 
after an examination of the veteran and a review of his 
claims file stated:

It is noted that vascular disease can be 
caused by cigarette smoking, especially 
heaving smoking for prolonged periods of 
time which this veteran had.  
Consequently, I would have to say it is 
at least as likely as not that the 
smoking history was one of the reasons 
the veteran had the abdominal aortic 
aneurysm.  He may also have had some 
degree of hypertension which he certainly 
has now that could play into this.  The 
veteran is a diabetic and this, of 
course, will also play into the whole 
thing.  Consequently, the smoking is one 
of the important factors, along with also 
genetics, that would develop the aneurysm 
that the veteran had.  Consequently, I 
would have to say that smoking is one of 
the factors, but I cannot at this point 
give you're a percentage of the 
multifactorial things that could cause 
his aneurysm.  But, it is, however, at 
least as likely as not that smoking did 
cause some problems and is partially 
responsible.

With respect to the veteran's COPD, Dr. R. B., Jr., in the 
September 2007 VA examination report, also stated that, "I 
would have to say that after the degree of time that [the 
veteran] smoked that it is at least as likely as not, again 
one of the reasons why he has developed the chronic lung 
disease that he has today.  There may be other factors as 
well, but I believe the majority one in his case was the 
heavy smoking over a period of time."

Therefore, in weighing the aforementioned competent clinical 
evidence of record, which the Board finds to be highly 
probative, and with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a finding that the veteran's PTSD-related cigarette 
smoking caused the veteran to develop COPD and an abdominal 
aortic aneurysm.

Consequently, with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a finding of service connection for COPD and an 
abdominal aortic aneurysm as secondary to tobacco use due to 
service-connected PTSD.  38 U.S.C.A. § 5107 (West 2002); and 
38 C.F.R. § 3.102 (2007).  Accordingly, service connection 
for COPD and an abdominal aortic aneurysm as secondary to 
tobacco use due to service-connected PTSD is granted.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to tobacco use due to 
service-connected post-traumatic stress disorder (PTSD) is 
granted.

Entitlement to service connection for an abdominal aortic 
aneurysm, as secondary to tobacco use due to service-
connected post-traumatic stress disorder (PTSD) is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


